MEMORANDUM**
Elena Kazmenko, a native of Georgia and citizen of Russia, petitions for review from the Board of Immigration Appeals’ (“BIA”) decision dismissing the appeal of the Immigration Judge’s denial of Kazmenko’s application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Valderrama v. INS, 260 F.3d 1083, 1085 (9th Cir.2001) (per curiam), and deny the petition.
Substantial evidence supports the BIA’s adverse credibility finding. Kazmenko was not credible because her testimony was internally inconsistent regarding Muslim-related questions. Because these inconsistencies related to the heart of the claim, the record does not compel a contrary credibility finding. See de Lean-Barrios v. INS, 116 F.3d 391, 393-94 (9th Cir.1997). Moreover, she failed to offer a satisfactory explanation for these inconsistencies and failed to provide any corroborating evidence to support her claims. See Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir.2000). Accordingly, the record does not compel a contrary conclusion. See de Leon-Barrios, 116 F.3d at 393.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.